Citation Nr: 0411625	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-12 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, and if so, whether service connection 
is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from January 1969 to June 
1970.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

The RO has certified for appeal the issues of entitlement to 
service connection for hepatitis C and entitlement to service 
connection for a psychiatric disability, to include 
depression secondary to sexual harassment.  Insofar as a 
prior final decision as to entitlement to service connection 
for a psychiatric disorder exists, however, the Board is 
required to consider the issue of finality prior to any 
consideration on the merits and the issue has been 
recharacterized accordingly.  38 U.S.C.A. §§ 7104(b), 5108 
(West 2002); see Barnett v. Brown, 8 Vet. App. 1 (1995), 
affirmed by Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Because the Board finds that reopening is warranted in the 
decision herein below, the veteran is not prejudiced by the 
Board's actions.  See Barnett, supra at 4; Bernard v. Brown, 
4 Vet. App. 384, 390-92 (1993).


FINDINGS OF FACT

1.  VA has provided the veteran adequate notice and 
assistance with regard to his claim of entitlement to service 
connection for hepatitis C.

2.  Hepatitis C is not related to the veteran's period of 
active service.

3.  The RO last denied the veteran entitlement to service 
connection for a psychiatric disorder in an unappealed rating 
decision dated in April 1986.

4.  The evidence received since April 1986 was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003). 

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Court has indicated that notice 
under the VCAA must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction (RO).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The Court 
also discussed four notice elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide; 
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

With respect to the veteran's psychiatric claim, after 
reopening such claim herein, the Board defers any 
consideration of the merits of the issue pending additional 
notification and development consistent with the VCAA and its 
implementing regulations.  The Board's decision to proceed in 
adjudicating whether new and material evidence has been 
received does not prejudice the veteran in the disposition of 
his claim to reopen.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA relevant to the veteran's claim of 
entitlement to service connection for hepatitis C such that 
the Board's decision to proceed in adjudicating this claim 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

In a letter dated September 2002, the RO notified the veteran 
of the VCAA and VA's newly expanded duties to notify and 
assist, indicated that it was developing his hepatitis claim 
pursuant to the latter duty, requested the veteran to submit 
any pertinent evidence and information he had to support his 
claim, particularly, medical evidence linking a current 
disability to an in-service injury or disease, and indicated 
that it would assist the veteran in obtaining and developing 
all pertinent evidence provided he identified the source or 
sources of the evidence.  The RO noted that it had already 
requested evidence in support of the veteran's claim, 
including service personnel records from the National 
Personnel Records Center and treatment records from the VA 
Medical Center in Pittsburgh, Pennsylvania.       

The RO explained that it was required to make reasonable 
efforts to assist the veteran in obtaining all pertinent 
evidence, including medical records, employment records, and 
records from federal agencies, but that ultimately, it was 
the veteran's responsibility to ensure the RO's receipt of 
all pertinent information.  The RO requested the veteran to 
sign the enclosed forms authorizing the release of his 
records and to identify each doctor or hospital where he was 
treated.  The RO told the veteran that he could obtain these 
records on his own initiative and send them to the RO. 

The RO sent the aforementioned notice before initially 
deciding the veteran's claim.  The timing of this notice thus 
complies with the express requirements of the law as found by 
the Court in Pelegrini v. Principi, 17 Vet. App. at 420-22 
(2004).  

The content of the notice also complies with the express 
requirements of the law as found by the Court in Pelegrini, 
as it informed the veteran of the evidence and information 
needed to support his claim, VA's role in assisting him in 
obtaining all outstanding evidence, and, the veteran's own 
role in obtaining evidence and information, to include that 
he should submit any pertinent evidence he had to support his 
claim.  See Pelegrini, 17 Vet. App. at 422.

Moreover, in addition to sending the September 2002 notice, 
the RO provided the veteran more information with regard to 
his claim in another letter dated September 2002, a rating 
decision dated March 2003, a letter informing the veteran of 
that decision, a statement of the case issued in April 2003, 
and a supplemental statement of the case issued in May 2003.  
In these documents, the RO again notified the veteran of the 
information and evidence needed to substantiate his claim, 
the reasons for which his claim had been denied, and the 
evidence it had considered in denying that claim, and 
provided him the regulations pertinent to his claim, 
including those governing VA's duties to notify and assist.  
See 38 U.S.C.A. §§ 5102, 5103 (West 2002).

B.  Duty to Assist

The Board also finds that VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  
Specifically, the RO secured and associated with the claims 
file all evidence the veteran identified as being pertinent 
to his claim, including VA and private treatment records.  
The claims file also contains the veteran's service records.

The Board notes that 38 C.F.R. § 3.159, relates to providing 
medical examinations or obtaining medical opinions.  
38 C.F.R. § 3.159(c)(4) provides that in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; establishes that the veteran suffered 
an event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. § 3.309, 3.313, 
3.316, and 3.317 manifesting during an applicable presumptive 
period provided the claimant has the required service or 
triggering event to qualify for that presumption; and 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service connected disability.  VA did 
not conduct medical inquiry in an effort to substantiate the 
veteran's claim for service connection for hepatitis C, 
however, because the claims file contains no evidence that 
the veteran had that disease in service and also contains no 
competent evidence even suggesting in-service onset or causal 
connection between service and hepatitis C, first diagnosed 
subsequent to service discharge.  38 U.S.C.A.§ 5103A(d) (West 
2002).  The veteran has not identified any additionally 
available evidence for consideration in his appeal.  

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review. 

II.  Analysis of Claims

A.  Claim for Service Connection - Hepatitis C

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service, but no compensation shall be paid if the disability 
is the result of the person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In written statements submitted in support of this appeal, 
the veteran and his representative assert that there is a 
link between hepatitis C and his active service.  The 
representative points out that the veteran served during a 
time period when the risk of exposure to such a disease was 
high.  He also points out that hepatitis C is the type of 
disease that is initially silent and then remains dormant and 
asymptomatic for many years.  Neither the veteran nor his 
representative has asserted in-service treatment or diagnosis 
of such.

The veteran's service medical records reflect that, during 
active duty, the veteran did not express any complaints 
related to his liver and examiners did not diagnose any liver 
disorders, to include hepatitis C or other variety of 
hepatitis.  On separation examination conducted in May 1970, 
an examiner noted a normal clinical evaluation of all of the 
veteran's systems, other than psychiatric.  Service records 
are also absent note of any drug use.

Medical documents dated after the veteran's discharge from 
service, specifically, a report of laboratory testing 
conducted in November 2000, a report of a VA mental disorders 
examination conducted in April 2001, a report of a VA general 
medical examination conducted in May 2001, VA treatment 
records dated since 2001, a December 2001 written statement 
of Michael Ong, M.D., treatment records of Brian S. Berk, 
M.D., dated 2002, a March 2002 written statement of Sarah 
Mawhinney. PA-C, treatment records from the University of 
Pittsburgh Medical Center, dated 2002, and a report of an 
evaluation conducted in March 2003, by Diane Novosel, a 
private licensed clinical social worker, establish that the 
veteran currently has hepatitis C.  

A medical professional first diagnosed the veteran with 
hepatitis C in 2001, many years after the veteran's discharge 
from service.  Neither that medical professional nor other 
medical professional of record has linked hepatitis C to the 
veteran's period of active service.  Both medical and non-
medical professionals have linked the disease to the 
veteran's long-term use and abuse of various drug substances, 
without indicating that any such usage began in service.  
During a March 2003 evaluation with Ms. Novosel, a private 
social worker, the veteran himself admitted that he believed 
that his lifestyle, which included drug and alcohol 
dependence, led to the development of hepatitis C.  The Board 
here notes that, in any case, the veteran has not contended, 
nor is there any evidence, that any such drug abuse (which is 
itself willful misconduct) was present in service.

In sum, the veteran has submitted no evidence, other than his 
own assertions, establishing that his hepatitis C is related 
to his period of active service.  As the record does not 
reflect that he possesses a recognized degree of medical 
knowledge, his own opinions on medical diagnoses or causation 
are not competent to establish entitlement to service 
connection to hepatitis C.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992), 494-95 (1992).  

Based on the foregoing, the Board concludes that hepatitis C 
was not incurred in or aggravated by service.  The evidence 
is not in relative equipoise; therefore, the veteran may not 
be afforded the benefit of the doubt in the resolution of his 
claim.  Rather, as the preponderance of the evidence is 
against the claim, it must be denied. 



B.  Claim to Reopen - Psychiatric Disorder

The RO previously denied the veteran's claim of entitlement 
to service connection for a psychiatric disorder (then 
characterized as a nervous disorder) in rating decisions 
dated in March 1971, April 1985, May 1985, and April 1986.  
In April 1986, the RO indicated that no change in the 
previous denials was warranted.  The RO based the previous 
denials on the following findings:  (1) physicians diagnosed 
the veteran with a schizoid personality, noted to be a 
constitutional or developmental abnormality that is not a 
disability under the law; and (2) physicians also diagnosed 
the veteran with mixed substance abuse disorder and drug 
dependency, which developed as a result of the veteran's own 
vicious habits.  In its prior decisions, the RO considered 
the veteran's service medical and personnel records, VA and 
private treatment records, and VA examination reports.  In a 
letter dated May 1986, the RO notified the veteran of its 
last unfavorable rating decision and of his appellate rights 
with regard to that decision, but the veteran did not appeal 
the decision to the Board.  The April 1986 decision thus 
became final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 
3.104, 19.129, 19.192 (1985).

The veteran applied to reopen his claim for service 
connection for a psychiatric disorder, specifically, manic 
depression secondary to sexual harassment, by written 
statement received in September 2001.  A claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).  For claims filed prior to 
August 29, 2001, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  



For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2003)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the 
claims file since the RO's April 1986 rating decision 
includes VA and private treatment records, VA examination 
reports, and written statements of the veteran and his 
representative.  The Board finds that this evidence is new as 
it was not previously submitted to agency decisionmakers.  
The Board also finds that this evidence is material because, 
by itself or when considered with the previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  This new and material evidence is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial, and it raises a 
reasonable possibility of substantiating the claim.  
Specifically, the VA and private treatment records and VA 
examination reports indicate that the veteran has continued 
to receive treatment for psychiatric complaints, with 
diagnoses of psychiatric disorders other than mixed substance 
abuse disorder and drug dependence or conditions that may be 
considered constitutional or developmental in nature.  The 
absence of this type of evidence formed the basis of the RO's 
prior denials of the veteran's claim for service connection 
for a psychiatric disorder.  

Having determined that new and material evidence has been 
submitted, the Board may reopen the veteran's previously 
denied claim of entitlement to service connection for a 
psychiatric disorder.  It may not, however, decide this claim 
before VA undertakes additional development.  


ORDER

Service connection for hepatitis C is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened; to this extent only the appeal is 
granted.


REMAND

The veteran seeks service connection for a psychiatric 
disorder, to include depressive disorder and post-traumatic 
stress disorder, on the basis that it developed secondary to 
sexual harassment suffered in service.  For the following 
reasons, additional action is necessary before the Board can 
decide this claim.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the VCAA and its implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, there is 
relevant evidence that is outstanding and needs to be 
secured.  According to various written statements of record, 
the Social Security Administration (SSA) awarded the veteran 
disability benefits based primarily on his psychiatric 
disorder.  The records upon which SSA relied in awarding the 
veteran such benefits are not currently of record.  Inasmuch 
as they might be pertinent to the veteran's claims, the RO 
should secure them on remand.  

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, an examination is necessary.  The RO previously 
afforded the veteran such an examination, but the report of 
that examination is inadequate for the purpose of determining 
whether the veteran's psychiatric disorder is related to his 
period of active service.  In March 2003, the examiner who 
conducted the examination ruled out a relationship between 
the veteran's psychiatric disorder and alleged sexual 
harassment suffered in service.  The examiner did not, 
however, address whether the disorder is related to in-
service mental complaints, which are documented in the 
service medical records.  Given this fact, the RO should 
afford the veteran another examination on remand, during 
which an examiner can offer a more comprehensive opinion as 
to the etiology of the veteran's psychiatric disorder.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact SSA and request 
copies of all of the records upon which it 
relied in awarding the veteran disability 
benefits.  Once received, the RO should 
associate the records with the claims 
file.

2.  The RO should afford the veteran a VA 
psychiatric examination.  VA should 
forward the claims file to the examiner 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose all psychiatric 
disorders shown to exist; 

b) provide an opinion as to whether 
it is more likely or less likely 
that any psychiatric disorder shown 
to exist is related to the veteran's 
period of service; and 

c) provide a detailed rationale, 
with specific references to the 
record, for the opinion provided.  

3.  VA should then review the examination 
report to ensure that it complies with 
the previous instruction.  If the report 
is deficient in any regard, VA should 
undertake the requisite corrective 
action.  

4.  VA should then review the claims file 
and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claim and 
indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file.  VA should afford the 
veteran and his representative an 
opportunity to respond to this notice by 
submitting evidence or information or by 
identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.

5.  Once all development is completed, VA 
should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record.  If VA denies the 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  



Thereafter, subject to current appellate procedure, VA should 
return this case to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



